
	

113 HR 4958 IH: Identify and Recover Sent E-Mails Act
U.S. House of Representatives
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4958
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2014
			Mr. Flores (for himself and Mr. Gohmert) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To provide monetary awards to any individual who provides information pertaining to the electronic
			 communications sent by Lois Lerner during her employment at the Internal
			 Revenue Service, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Identify and Recover Sent E-Mails Act.
		2.Awards in connection with Lois Lerner IRS e-mails
			(a)Recovery of e-mailsUpon receipt of certification from Congress that an individual or group of individuals has
			 retrieved and submitted to Congress the electronic communications sent by
			 Lois Lerner during her employment with the Internal Revenue Service,
			 the Secretary of the Treasury shall pay a cash award of $1,000,000 to such
			 individual or group of individuals.
			(b)Destruction of e-mailsUpon receipt of certification from the Attorney General that an individual or group of individuals
			 has provided pertinent information sufficient for prosecution of the
			 individuals involved in illegal activities (if any) with respect to the
			 destruction of the electronic communications sent by Lois Lerner during
			 her employment with the Internal Revenue Service, the Secretary of the
			 Treasury shall pay a cash award of $500,000 to any such individual or
			 group of individuals.
			(c)Source of fundsThe award amounts authorized under this section shall be derived from the unobligated amounts
			 available for fiscal year 2014 in Public Law 113–76 under the heading Department of the Treasury—Internal Revenue Service—Taxpayer Services.
			3.Obligation limitation on IRS employee salaries until Lois Lerner IRS e-mails are recovered
			(a)In generalOf the amounts made available in Public Law 113–76 for the salaries for employees of the Internal
			 Revenue Service, not more than 80 percent of such funds may be obligated
			 during fiscal year 2014 until the electronic communications sent by Lois
			 Lerner during her employment with the Internal Revenue Service have
			 been recovered and submitted to Congress.
			(b)ApplicationThe limitation provided in subsection (a) shall cease to apply on the date that Congress certifies
			 to the Commissioner of Internal Revenue and the Director of the Office of
			 Personnel Management that such e-mails have been recovered.
			
